          Case 4:20-cv-05309-PJH Document 134 Filed 10/30/20 Page 1 of 3



 1   Kelly M. Dermody (SBN 171716)
     Yaman Salahi (SBN 288752)
 2   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5   kdermody@lchb.com
     ysalahi@lchb.com
 6   jdafa@lchb.com
 7   Eva Paterson (SBN 67081)
     Mona Tawatao (SBN 128779)
 8   Christina Alvernaz (SBN 329768)
     EQUAL JUSTICE SOCIETY
 9   1939 Harrison St., Suite 818
     Oakland, CA 94612
10   Telephone: 415-288-8703
     Facsimile: 510-338-3030
11   epaterson@equaljusticesociety.org
     mtawatao@equaljusticesociety.org
12   calvernaz@equaljusticesociety.org
13   [Additional counsel listed on signature page]
14   Co-Lead Class Counsel
15                                   UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18

19   COLIN SCHOLL and LISA STRAWN, on                Case No. 4:20-cv-5309-PJH
     behalf of themselves and all others
20   similarly situated,                             PLAINTIFFS’ RESPONSE TO CLASS
                                                     MEMBER INQUIRIES AT ECF 117, 118,
21                     Plaintiffs,                   120, 121, 123-129, 131, AND 132
     v.                                              REQUESTING CASE DOCUMENTS OR
22
                                                     LEGAL ASSISTANCE
23   STEVEN MNUCHIN, in his official
     capacity as the Secretary of the U.S.
24   Department of Treasury; CHARLES
     RETTIG, in his official capacity as U.S.
25   Commissioner of Internal Revenue; U.S.
     DEPARTMENT OF THE TREASURY;
26   the U.S. INTERNAL REVENUE
     SERVICE; and, the UNITED STATES OF
27   AMERICA.

28                     Defendants.

                                                               PLAINTIFFS’ RESPONSE TO CLASS MEMBERS
                                                                               CASE NO. 4:20-CV-5309-PJH
     2055557.1
        Case 4:20-cv-05309-PJH Document 134 Filed 10/30/20 Page 2 of 3



 1               Class Counsel have reviewed the docket to identify any entries reflecting Class Member
 2   inquiries. In addition to the inquiries to which Class Counsel previously responded, see ECF 97,
 3   107, and 115, Class Counsel have responded at no charge to the Class Member requests for
 4   documents or legal advice submitted by letters at ECF 117, 118, 120, 121, 123-129, 131, and 132.
 5   Class Counsel will continue to monitor the docket for these filings.
 6

 7   Dated: October 30, 2020                   Respectfully submitted,
 8

 9                                             By: /s/ Kelly M. Dermody
                                                      Kelly M. Dermody
10
                                                  Kelly M. Dermody (SBN 171716)
11                                                Yaman Salahi (SBN 288752)
                                                  Jallé Dafa (SBN 290637)
12                                                LIEFF CABRASER HEIMANN
                                                   & BERNSTEIN, LLP
13                                                275 Battery Street, 29th Floor
                                                  San Francisco, CA 94111-3339
14                                                Telephone: 415.956.1000
                                                  Facsimile: 415.956.1008
15                                                kdermody@lchb.com
                                                  ysalahi@lchb.com
16                                                jdafa@lchb.com
17                                                Eva Paterson (SBN 67081)
                                                  Mona Tawatao (SBN 128779)
18                                                Christina Alvernaz (SBN 329768)
                                                  EQUAL JUSTICE SOCIETY
19                                                1939 Harrison St., Suite 818
                                                  Oakland, CA 94612
20                                                Telephone: 415-288-8703
                                                  Facsimile: 510-338-3030
21                                                epaterson@equaljusticesociety.org
                                                  mtawatao@equaljusticesociety.org
22                                                calvernaz@equaljusticesociety.org
23                                                Lisa Holder (SBN 212628)
                                                  Law Offices of LISA HOLDER
24                                                Equal Justice Society, Of Counsel
                                                  P.O. Box 65694
25                                                Los Angeles, CA 90065
                                                  Telephone: 323-683-6610
26                                                lisaholder@yahoo.com
27                                                Co-Lead Class Counsel
28

                                                                     PLAINTIFFS’ RESPONSE TO CLASS MEMBERS
                                                      -1-                            CASE NO. 4:20-CV-5309-PJH
     2055557.1
        Case 4:20-cv-05309-PJH Document 134 Filed 10/30/20 Page 3 of 3



 1                                        CERTIFICATE OF SERVICE
 2               I hereby certify that on October 30, 2020, I caused the foregoing to be electronically filed
 3   and served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4
                                                          /s/ Kelly M. Dermody
 5                                                            Kelly M. Dermody
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       PLAINTIFFS’ RESPONSE TO CLASS MEMBERS
                                                        -2-                            CASE NO. 4:20-CV-5309-PJH
     2055557.1
